United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





FAY SHARPE LLP1228 Euclid Avenue, 5th FloorThe Halle BuildingCleveland OH OHIO 44115
In re Application of						SUSPENSION OF ACTION
Tryggvason et al.Serial No.:  16015336
Filed:  June 22, 2018
Attorney Docket No.:  DNUS 200005US02
This is in reply to the petition under 37 CFR 1.103(a) to suspend action in this application at applicants’ request for a six month period of time, filed December 16, 2021. 


BACKGROUND
Applicants requests suspension of action in the present application for six months since “Applicant is currently still conducting additional experiments and obtaining data needed to rebut one or more rejections in the last Office Action. This experimental data will be presented in an Affidavit under 37 CFR 1.132. This is good and sufficient cause for the suspension.”

DISCUSSION

§ 1.103  Suspension of action by the Office.

(a)	Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:

	(1)	A showing of good and sufficient cause for suspension of action; and
	(2)	The fee set forth in § 1.17(g), unless such cause is the fault of the Office.





DECISION

In view of the above, the petition for suspension of action is GRANTED for a period of six months from the date of mailing of this decision.  


Should there be any questions with respect to this action, please contact the examiner or Marianne Seidel, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-272-0584 or by facsimile transmission at Office general facsimile number, 571-273-8300.



/GARY JONES/Gary Jones
Director, Technology Center 1600